Citation Nr: 1228677	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  06-17 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel







INTRODUCTION

The Veteran served on active duty from July 1988 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for posttraumatic stress disorder (PTSD), a mood disorder, and a borderline personality disorder. 

The Board recharacterized the issue as entitlement to service connection for an acquired psychiatric disability, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), and remanded the claim for additional development. 

In June 2009, June 2010, and January 2011, the Board remanded the claim for additional development.


FINDING OF FACT

The most probative and persuasive evidence shows that the Veteran has a personality disorder, which is not a disability for VA compensation purposes, as well as related alcohol and substance abuse; he does not have a psychiatric disability for which service connection is available.


CONCLUSION OF LAW

The Veteran's personality disorder and alcohol or drug abuse was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303(c), 3.304, 3.310, 3.384, 4.9, 4.127 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant with notice in August 2009, subsequent to the initial adjudication.  While the notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in an October 2009 supplemental statement of the case, following the provision of notice.  The appellant has not alleged any prejudice as a result of the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board remanded the claim to the RO via the Appeals Management Center (AMC) for additional development and consideration.  The Board was required by law to remand the claim twice after the initial June 2009 remand because there had not been compliance with the initial remand directive to schedule the Veteran for a VA psychiatric examination with a psychiatrist to determine the nature, extent, onset and etiology of any psychiatric disability found to be present at any time during the pendency of the appeal.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).  There since has been this needed compliance, based on the April 2012 VA medical opinion, however, so the appeal is ripe to be decided. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

The Veteran attributes his current mental illnesses to several traumatic and thus stressful events during his service, such as frequent changes in assignments and duties, witnessing body bags of deceased servicemen, airplane accidents, and sustaining a serious electric shock.  He maintains that although he may have had a personality disorder prior to entrance into service, his traumatic experiences aggravated the pre-existing personality disorder and caused other psychiatric disorders, to include PTSD.  He says that he has continued to experience the same serious psychiatric-related symptoms during the many years since service.  For the reasons set forth below, however, the Board finds that the preponderance of the evidence is against his claim and thus service connection must be denied.

The service treatment records show that on a dental health questionnaire, dated in July 1988, the Veteran stated that he suffered from alcoholism in 1988.  In October 1989, he was diagnosed with possible manic depression with masochistic features.  A psychiatric evaluation on separation examination in May 1991 was normal.  

An April 1996 VA progress note diagnosed adjustment disorder and personality disorder.  A July 2004 VA progress note diagnosed adjustment disorder with depressed mood and rule out PTSD.  An August 2004 VA progress note reflects a diagnosis of depression.  A September 2004 VA progress note indicates that the Veteran stated he was treated for bipolar disorder by the VA in 1991 the examiner stated that the Veteran's disability not meet the criteria for PTSD and the examiner diagnosed dysthymic disorder, borderline traits, and rule out personality disorder.  An October 2004 VA progress note indicated that a screening for PTSD was negative.  A November 2004 VA progress note diagnosed dysthymia, alcohol abuse by history, and personality disorder with antisocial and borderline traits.  

During an April 2005 Persian Gulf evaluation, the Veteran stated that he has been depressed since he was separated from service in July 1991.  The pertinent diagnosis was dysthymia and rule out personality disorder.  A VA examination was conducted in May 2005.  He related seeing body bags while serving aboard ship in the Persian Gulf.  The Axis I diagnosis was "no diagnosis."  The Axis II diagnosis was borderline personality disorder.  

The examiner stated that the Veteran's claim of mood disorder and/or depression caused by treatment in the military are mitigated by his self-reported problems with impulsivity, mood instability, suicidal behaviors or gestures, and self-harm by age 16 and reported by him to be the result of abuse by a domineering mother.  The Veteran stated that by an early age, he was he was so distressed in his dysfunctional family that he would withdraw into fantasy, dissociate, and engage in episodic self-harmful behavior.  The examiner stated that the Veteran believed that his mental problems were caused by his dysfunctional childhood relationship with his mother.  

The examiner opined that the Veteran's mental disorder did not originate in the service but during his adolescence prior to service.  The examiner also stated that what the Veteran described as mood disorder and/or depression were symptoms of his personality disorder.  

A VA progress note dated in July 2005 diagnosed personality disorder with antisocial and borderline traits, repeated threats of self-harm for manipulative reasons, and that PTSD has been ruled out repeatedly.  An August 2005 VA progress note diagnosed dysthymia/anxiety disorder, rule out personality disorder.  A VA examination was conducted in September 2005.  The diagnosis was dysthymic disorder, rule out substance use disorder, and personality disorder with borderline and antisocial traits.  

A VA examination was conducted in January 2007.  The diagnoses were bipolar disorder, polysubstance dependence in partial remission, and borderline personality disorder.  The examiner stated that 

[a]n individual can have both PTSD and bipolar disorder with personality disturbance.  It is likely that [these diagnoses] were beginning to emerge when he entered the service.  His military stress and inability to adjust and cope with routine stress at sea and in 'combat' may have exacerbated the patient's conditions.  

An April 2007 VA mental health initial evaluation note indicated that the Veteran's interpretation of the Veteran's MMPI-2 cannot be completed secondary to the invalid response pattern and indicators of over reporting of pathology possibly in an effort to achieve secondary gains.  An August 2007 VA psychiatric consultation diagnosed possible PTSD, and alcohol dependence and marijuana abuse, at least in the past.  A December 2007 VA progress note diagnosed anxiety.  A December 2007 VA mental health note indicated that the Veteran believed that he had a personality disorder that became PTSD due to traumatic events while serving on aircraft carriers during operation Desert Storm.  The examiner stated that the Veteran is not suffering from PTSD.  The diagnoses were mood disorder, not otherwise specified, by history; depression by history; and alcohol/substance abuse, by history.  

A November 2008 VA mental health note diagnosed alcohol dependence, episodic use; marijuana abuse, in remission; nicotine dependence; PTSD; mood disorder, not otherwise specified.  

In a March 2009 addendum to the December 2007 VA mental health note, it was noted that the only diagnosis of PTSD in November 2008 appeared to be a diagnostic impression without qualifying supporting evidence included in the content of the note.  The examiner reiterated that he ruled out PTSD.  

In a September 2009 VA examination, the examiner again stated that the Veteran's mental disorder is not caused by an in-service event or illness.  The examiner also stated that the previous PTSD diagnoses were conferred in a clinical context where different diagnostic guidelines were applied.  These diagnoses appeared to be based on the Veteran's subjective report of symptoms.  PTSD was not diagnosed in the current addendum because the results of objective testing did not conform to DSM-IV guidelines in the context of an external incentive, i.e., disability benefits.    

A VA examination was conducted in July 2010.  The examiner stated that a diagnosis could not be rendered because the Veteran's responses were suboptimal.  

In an addendum to the September 2009 and March 2010 VA examinations, dated in March 2011, the examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD and that PTSD was less likely as not caused by fear of a hostile military activity or terrorist activity.  

The Veteran was afforded a VA psychiatric examination in April 2012.  The examiner was unable to provide a diagnosis for any Axis I psychiatric disorder.  Upon review of the file and current examination findings, the examiner stated that the Veteran did not meet the criteria for a diagnosis of PTSD.  Additionally, the examiner concluded that the Veteran did not meet the criteria for a mood or anxiety disorder at this time.  The Veteran's symptoms, which were mild at best, are secondary to his personality disorder and were not severe enough to warrant separate diagnoses.  The examiner was of the opinion that it is likely that the Veteran's personality disorder existed prior to service, as these traits are formed in childhood and/or adolescence.  Furthermore, the examiner opined that it was highly unlikely that his personality disorder worsened during or as a result of the Veteran's military service.  The Veteran's sleep disturbance was likely related to alcohol/substance use or withdrawal, and possibly related to misuse of anxiolytics.  Regarding the Veteran's report of a continuity of psychiatric symptoms since service, the examiner opined that it is not unusual for veterans with employment problems, alcohol dependence, and drug abuse to seek psychiatric assistance.  Therefore, the examiner concluded that the Veteran's alcohol dependence and cannabis abuse may or may not have started during service, but are unlikely related to his military service.  Based on the evidence of record, the examiner opined that the Veteran's current alcohol dependence, cannabis abuse, and personality disorder are not caused by or a result of an in-service illness. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires: (1) establishing the Veteran has the claimed disability or at least has since the filing of the claim; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) generally speaking, medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

A psychosis may be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders: brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  See also 38 C.F.R. § 4.130, Diagnostic Codes 9201-11 (listing schizophrenia and other psychotic disorders).  Medical personnel have not diagnosed the Veteran with any of these psychotic disorders.  In addition, the Veteran has not contended that he has such psychotic disorder.  

Service connection for PTSD requires: [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the DSM-IV, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

In adjudicating a claim for PTSD, the evidence necessary to establish the occurrence of a stressor during service varies, in part, depending on whether the Veteran "engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through military citation or other appropriate evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence of their actual occurrence, provided the testimony is found to be satisfactory, e.g., credible and "consistent with the circumstances, conditions, or hardships of such service."  In such cases, no further developmental or corroborative evidence is necessary.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d). 

In this particular case at hand, though, no evidence shows, nor has the Veteran alleged, that he engaged in combat with an enemy force while on active duty.  He was not awarded any medal, commendation, or other award typically associated with valor or heroism shown while engaged in combat with an enemy force.  See VAOPGCPREC 12-99 (October 18, 1999).

Where, as here, a determination is made that the Veteran has not shown she "engaged in combat with the enemy," or that the claimed stressor is not related to combat, his lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Rather, the record must contain service records or other corroborative evidence that substantiates or verifies her testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD generally does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Generally, a stressor cannot be established as having occurred merely by after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996). 

There are exceptions to this general rule, however, albeit only in specifically defined situations and circumstances, and none of which apply to this particular appeal.  Notably, VA has amended its rules for adjudicating disability compensation claims for PTSD, in new subpart (f)(3), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010).  

This new version of subpart (f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Specifically, this regulatory revision now requires that the following be demonstrated to establish service connection for PTSD: 1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010). 

Here, and in any event, none of the Veteran's alleged stressors involves his "fear of hostile military or terrorist activity."  So, for all intents and purposes, the events in service that he claims to have caused his acquired psychiatric disorders have not been shown to actually have occurred.  There is no information to corroborate his alleged stressors through a meaningful search of applicable records.  See Fossie v. West, 12 Vet. App. 1, 3 (1998) (holding that there is no duty to assist where the Veteran's statements concerning in-service stressors are too vague to refer to the applicable service department).  Thus, while unfortunate, none of these alleged incidents have been independently verified; it is not this lack of a verified in-service stressor that is fatal to his claim, it is that medical personnel have not attributed any in-service event to a current psychiatric disorder.  As noted above, there is one diagnosis of PTSD in the record during a November 2008 progress note.  However, this note merely lists "PTSD" without attributing it to any stressful event let alone an in-service event.  Therefore, even if the Veteran's alleged stressors involves his fear of hostile military or terrorist activity, the claim would be denied as there is no medical opinion attributing a psychiatric disorder to that stressor.  

The Board is mindful of the Veteran's lay statements that his PTSD and other psychiatric disorders are the result of these claimed stressful events that he says he experienced during his military service.  The Court has held that a Veteran's statements are competent evidence as to events and observations.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (reaffirming that a Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  Also, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of a claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records.  But the Court in Buchanan also went on to hold that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Indeed, the Board must make an express credibility finding regarding lay evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

And although supporting medical evidence is not always or categorically required in every instance to establish the required correlation between the claimed conditions and the Veteran's claimed service stressors, ultimate resolution of this appeal does not turn on whether there is any supporting medical nexus evidence, instead, on the lack of evidence confirming the alleged stressors in service actually occurred so as to have in turn resulted in PTSD, bipolar disorder, dysthymic disorder, depression, anxiety, etc.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  So the determinative issue ultimately is a factual, not medical, determination, irrespective of the specific diagnosis.  Clemons.

But even assuming for the sake of argument that his psychiatric disorders are unrelated to his claimed in-service stressors, there still is no alternative basis to grant service connection for these psychiatric disorders because there is insufficient evidence of a nexus or etiological link between them and any other event or incident of his military service.  See 38 C.F.R. § 3.303(a); see also Shedden, 381 F.3d at 1167, citing Hansen, 16 Vet. App. at 111.

Congenital or developmental defects are not considered diseases or injuries within the meaning of applicable legislation pertaining to disability compensation for VA purposes, and provide no basis for service connection.  Beno v. Principi, 3 Vet. App. 439, 441 (1992); 38 C.F.R. §§ 3.303(c), 4.9. 4.127; see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has specifically held that personality disorders are thus diseases or injuries for which service connection is available.  See Morris v. Shinseki, 678 F.3d 1346 (Fed. Cir. 2012); Terry v. Principi, 340 F.3d 1378 (Fed. Cir. 2003).

Generally speaking, compensation shall not be paid if the disability was the result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  There can be service connection for compensation purposes for an alcohol abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  However, a veteran can only prevail if able to "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  The simple drinking of alcoholic beverage is not of itself willful misconduct.  The deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(c)(2).  

Such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen, supra.  There is no competent medical opinion to this effect.  In fact, the April 2012 VA examination report reflects that the Veteran's alcohol dependence and cannabis abuse may or may not have started during service, but are unlikely related to his military service.  Therefore, service connection cannot be granted for the Veteran's alcohol and substance abuse.   

Based on a careful review of the record, the Board finds the opinion offered by the physician who conducted the April 2012 VA psychiatric examination to be the most probative and persuasive medical evidence.  That physician determined that since service the Veteran had suffered from a personality disorder and no Axis I psychiatric disability for which service connection is available.  In reaching this conclusion, the Board observes that she is a psychiatrist and thus has special knowledge and training in identifying psychiatric disabilities.  Further, she carefully reviewed the extensive and apparently conflicting medical evidence of record.  Thus, although the Board acknowledges that the Veteran has experienced continuity of psychiatric symptoms since service, because his psychiatric disability is due to a personality disorder, for which service connection is not available, service connection must be denied.  In reaching this determination, the Board specifically finds that the medical evidence shows that he has no other psychiatric disability for which service connection is available, to include secondary alcohol or substance abuse.  


ORDER

Service connection for psychiatric disability is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


